DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I (Figures 1, 5) and Figure 9 corresponds to claims 1-9 and 16-20 in the reply filed on 12/06/2021 and in Interview on 02/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/06/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
CONTROL APPARATUS, IMAGE PICKUP APPARATUS WHICH CHANGES AN AUTOFOCUS OPERATION BASED ON A RATIO OF A NUMBER OF LOW CONTRAST FRAMES TOA NUMBER OF FOCUSINF DETECTING FRAMES.

Claim Objections
Claims 1-7, 14-20 are objected to because of the following informalities:  
Claim 1 (lines 12-13), claim 17 (lines 9-10), claim 19 (lines 9-10), “the number of low contrast frames to the number of the plurality of focus detecting frames” should changed to --a number of low contrast frames to a number of the plurality of focus detecting frames--.
Claim 17 (line 8), “for selecting” should be changed to --for the selecting--.
Claim 19 (line 7), “an AF control” should be changed to --an AF (auto focus) control--.
Claim 19 (line 8), “for selecting” should be changed to --for the selecting--.

Claims 1-7, 14-16 are object ted as being dependent from claim 1.
Claim 18 is rejected as being dependent from claim 17.
Claim 20 is rejected as being dependent from claim 19.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-7, 9, 18, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 3 recites limitation “the selection unit changes the AF operation from a close side priority method to another priority method when the ratio is equal to or higher than a predetermined ratio,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification, paragraphs [0051]-[0052], figure 5, only discloses “close side priority in step S502” and “continuity priority 1 in step S503;” there no disclosure of “a close side priority method,” and “another priority method.”  Therefore, the specification fails to describe a support for limitation “the selection unit changes the AF operation from a close side priority method to another priority method when the ratio is equal to or higher than a predetermined ratio.”

a close side priority method to a continuity priority method when the ratio is equal to or higher than a predetermined ratio.”

Claim 6 recites limitation “determining a continuity in a continuity priority method,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification, paragraphs [0051]-[0052], figure 5, only discloses “close side priority in step S502” and “continuity priority 1 in step S503;” there no disclosure of “a close side priority method,” and “another priority method.”  Therefore, the specification fails to describe a support for limitation “determining a continuity in a continuity priority method.”

Claim 7 recites limitation “determining a continuity in a continuity priority method,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification, paragraphs [0051]-[0052], figure 5, only discloses “close side priority in step S502” and “continuity priority 1 in step S503;” there no disclosure of “a close side priority method,” and “another priority method.”  Therefore, determining a continuity in a continuity priority method.”

Claim 7 (line 3) recites limitation “that;” it is not clear that what does limitation “that” refer to?
Claim 9 (line 2) recites limitation “closed side priority method,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification, paragraphs [0051]-[0052], figure 5, only discloses “close side priority in step S502” and “continuity priority 1 in step S503;” there no disclosure of “a close side priority method,” and “another priority method.”  Therefore, the specification fails to describe a support for limitation “closed side priority method.”

Claim 18 recites limitation “the selecting changes the AF operation from a close side priority method to another priority method when the ratio is equal to or higher than a predetermined ratio,” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification, paragraphs [0051]-[0052], figure 5, only discloses “close side priority in step S502” and “continuity priority 1 in step S503;” there no disclosure of “a close side priority method,” and “another priority method.”  Therefore, the specification fails to describe a support for limitation “the selecting changes the AF operation from a close side priority method to another priority method when the ratio is equal to or higher than a predetermined ratio.”

Claim 20 recites limitation “the selecting changes the AF operation from a close side priority method to another priority method when the ratio is equal to or higher than a predetermined ratio,” which was not described in the specification in such a way as to enable one skilled in the art to which it a close side priority method to another priority method when the ratio is equal to or higher than a predetermined ratio.”

Claims 5-7 are rejected as being dependent from claim 4.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 (line 2) recites the limitation "the" in “the control apparatus”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 (line 8) recites the limitation "the" in “the selection step”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 (line 8) recites the limitation "the" in “the selection step”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 is rejected as being dependent from claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takasaki et al. (JP 2019-184956).
Regarding claim 8, Takasaki et al. discloses an apparatus comprising:
at least one processor (CPU included in control unit 16, figure 2, paragraph [0016]); and
a memory (memory included in control unit 16, figure 2, paragraph [0016]) coupled to the at least one processor, the memory having instructions that, when executed by the processor, performs operations as:
a calculation unit (AF signal processing circuit 15 calculates a defocus amount, figures 1, 2, paragraphs [0006]-[0009], [0023]-[0024]) configured to calculate a plurality of defocus amounts 
a selection unit configured to select one focus detecting frame from among the plurality of focus detecting frames, which corresponds to one defocus amount used for an AF (auto focus) control (figures 1-2, paragraphs [0023]-[0024]),
wherein the selection unit performs an AF operation for selecting the one focus detecting frame so that a high contrast frame is prioritized over a low contrast frame (a plurality of focus areas a (ii), a(v) close to or high in contrast may be selected (i.e., a high contrast frame is prioritized over a low contrast frame), figures 1, 2, paragraphs [0006]-[0009], [0023]-[0024]).

Allowable Subject Matter

Claims 1-2, 14-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art of the record fails to show or fairly suggest an apparatus comprising:
wherein the selection unit changes an AF operation for selecting the one focus detecting frame based on a ratio of the number of low contrast frames to the number of the plurality of focus detecting frames, in combination with other claim limitations.

Claims 17, 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamano (US 9,131,145) discloses image pickup apparatus and control method therefore.
Kudo (US 2017/0054893) discloses focus detecting apparatus and method of controlling the same.
Miyazawa (US 2017/0289439) discloses imaging device and imaging method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        3/12/2022